Citation Nr: 0605455	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  01-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae is manifested by 
bleeding and itching of extensive lesions; keloidal scarring 
of the face, neck, and scalp, resulting in no more than 
moderate disfigurement.  

2.  The veteran's pseudofolliculitis barbae appears to 
include manifestations of raised plaques with keloid scarring 
of the scalp which measures 17.5 centimeters (cm) by 8.5cm.  


CONCLUSION OF LAW

A rating to 50 percent under new rating criteria for 
pseudofolliculitis barbae is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, 
Diagnostic Codes 7801-7806 (1998), Diagnostic Codes 7800, 
7805, 7806, 7813 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through January 2002 and January 2004 notice 
letters, November 2000 statement of the case (SOC), and 
September 2002 and October 2005 supplemental SOCs (SSOC), the 
RO notified the veteran and his representative of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his claim, and the bases for 
the denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2002 and January 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has, through his representative, submitted medical 
evidence in support of his claim.  As such, the Board finds 
that the veteran is on notice of the need to submit evidence 
in his possession pertinent to his claim on appeal.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  
Treatment records and reports of examination from the VA 
Medical Center (VAMC) in Chicago, Illinois (Westside 
Division) and the VA outpatient clinic (VAOPC) at Lakeside 
have been obtained.  In addition, private medical evidence 
has been both submitted by the veteran and obtained by the 
RO.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a December 1995 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating for 
pseudofolliculitis barbae, effective September 7, 1993.  The 
veteran filed his claim for increase in October 1998.  

During the course of this appeal, the criteria for evaluating 
skin disorders were amended by a final rule that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).  As there is no indication that the amendment is 
intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the amendment, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provision.  See Wanner v. Principi, 
17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also VAOPGCPREC 3-2000 and 7-2003.  If an 
increase is warranted on the basis of the revised criteria, 
the effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOGCPREC 3-
2000.  

A. Former Criteria

At the time of the grant of service connection, the veteran's 
pseudofolliculitis barbae was rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7814 for tinea barbae.  Tinea barbae is rated 
as for eczema under diagnostic code 7806.  

The rating criteria under diagnostic code 7806 in effect 
prior to August 30, 2002, provided a 10 percent evaluation 
for eczema with exfoliation, exudation, or itching if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation required constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required ulceration, or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or a condition that 
is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1998).  

With respect to any residual scarring, the Board has also 
considered the veteran's pseudofolliculitis barbae under 38 
C.F.R. § 4.118, Diagnostic Codes 7800 and 7819.  The criteria 
under diagnostic code 7800 provide for a 10 percent rating 
for moderate; disfiguring scars of the head, face or neck.  A 
30 percent rating is warranted for severe disfiguring scars, 
especially if they produce a marked and unsightly deformity 
of the eyelids, lips or auricles.  A 50 percent rating is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  The note to this provision states that when 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the ratings under 
Code 7800 may be further increased.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Under diagnostic code 7819, benign new 
growths of the skin are to be rated as disfigurement scars, 
etc.  38 C.F.R. § 4.118, Diagnostic Code 7819.  

In this case, the medical evidence prior to August 30, 2002, 
does not reflect manifestations of the veteran's 
pseudofolliculitis barbae that warrant more than the assigned 
10 percent rating under diagnostic code 7806.  

In particular, a report of March 1999 VA examination reflects 
the veteran's complaints of bumps and keloids in his beard 
area and on the back of his neck.  The veteran was noted to 
report that the lesions bled and occasionally itched.  The 
diagnosis was history of pseudofolliculitis barbae with 
resultant keloidal scars, and that the pseudofolliculitis 
barbae had resolved due to the veteran's beard but that there 
still remained residual keloids.  In a June 2001 statement, 
the veteran's treating VA dermatologist noted that the 
veteran was being treated for both pseudofolliculitis barbae 
and acne, and that the keloids were a result of inflammation 
from the acne, which was managed with topical and oral 
medication.  The keloids were noted to have caused facial 
disfigurement.  

In this case, the keloids have been associated with both the 
veteran's service-connected pseudofolliculitis barbae and 
nonservice acne nuchae.  Furthermore, a subsequent VA medical 
examination in August 2005 also associates the keloid 
scarring with both service-connected and nonservice-connected 
skin disabilities.  As such, the Board will treat any keloid 
scarring as a symptom of the service-connected 
pseudofolliculitis barbae.  See e.g. Mittleider v. West, 11 
Vet. App. 181 (1998) (Court holding that unless the symptoms 
and/or degree of impairment due to a veteran's service-
connected psychiatric disability could be distinguished from 
any other diagnosed psychiatric disorders, VA had to consider 
all psychiatric symptoms in the adjudication of the claim.)

The medical evidence otherwise demonstrates excision of left 
jawline (left cheek) keloids, 2cm and 1cm in length.  A 
January 2000 dermatological progress note reflects the 
excision of left cheek keloids, the largest approximately 4cm 
in length next to a previous keloid repair on the left jaw 
line scar.  In February 2000 the pseudofolliculitis barbae 
was noted as having improved on the veteran's face but 
remained bothersome mostly on the back of his neck.  The 
physician noted 6cm and 4cm keloid scars on the left angle of 
the mandible.  There were also 2-3 small (1cm) keloids on the 
right cheek.  In March 2000 the veteran was noted as having 
linear and papular keloids of the bilateral cheeks.  An April 
2000 dermatological progress note reflects the veteran as 
having a linear keloid of the left malar, a 1cm nodule on the 
right malar, and scattered papules and nodules on the 
posterior scalp.  A May 2000 progress note reflects the 
veteran to have small keloids on the back of his neck.  In 
September 2000 the veteran was noted to have a 3cm keloidal 
linear scar on the left jawline.  In June 2001 the veteran 
was noted to complain of pruritus and physical evaluation 
revealed a 3cm keloidal linear scar on the left jawline.  

In addition, VA dermatological progress notes reflect 
treatment of the veteran's keloids with, in particular, 
doxycycline, clindamycin (topically), and RetinA.  He was 
also receiving keloid injections of IL (intralesional) 
Kenalog.  

Under these circumstances, the Board does not find that the 
medical evidence demonstrates a disability picture that is 
analogous to constant exudation or itching, extensive lesions 
or marked disfigurement, and thus a rating to 30 percent 
under diagnostic code 7806 is not warranted.  Here, the 
evidence would appear to demonstrate that the veteran does 
have extensive lesions encompassing those areas of his face, 
neck, and scalp.  However, as noted above, the March 1999 
report of VA examination reflects the veteran's complaints of 
his lesions bleeding and occasional itching, but at no other 
time has the evidence demonstrated, or the veteran complained 
of, constant exudation or itching.  Likewise, the medical 
evidence does not reflect ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or a condition that is exceptionally 
repugnant.  Thus, the medical evidence does not approximate 
the level of impairment required for assignment of more than 
the assigned 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  

Furthermore, while the dermatologist in June 2001 did report 
that the keloids on the veteran's face resulted in 
disfigurement, she did not describe the severity of the 
disfigurement.  The evidence otherwise demonstrates keloids 
of 6cm and 4cm on the left angle of the mandible, 2-3 small 
(1cm) keloids on the right cheek, and small keloids of the 
back of the neck.  At no time have these keloids been 
identified as resulting in severe, marked, or repugnant 
deformity or disfigurement, nor do they produce marked and/or 
unsightly deformity of the eyelids, lips or auricles.  
Furthermore, there has been no reported clinical finding of 
marked discoloration or color contrast associated with the 
keloid scars.  Thus, the medical evidence does not 
approximate the level of impairment required for assignment 
of more than the current 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1998).  

The Board has also considered diagnostic codes 7801 and 7802; 
however, the veteran's keloid scars are not the result of 
second or third degree burns.  Additionally, the Board has 
also considered the veteran's claim under diagnostic code 
7805, which rates a scar based on limitation of function of 
the part affected.  However, the medical evidence fails to 
demonstrate any functional impairment associated with any of 
the keloid scars.  

As such, under the former criteria in effect prior to August 
30, 2002, the Board finds the veteran's pseudofolliculitis 
barbae does not warrant a rating higher than 10 percent.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7805, 
7806, 7814, 7819 (1998).  

B. Revised Criteria

Under the revised rating criteria in effect on and after 
August 30, 2002, the veteran's service-connected 
pseudofolliculitis barbae is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 for dermatophytosis.  Under 
this diagnostic code, tinea barbae is rated as for 
dermatophytosis.  Under diagnostic code 7813 a skin 
disability is to be rated as disfigurement of the head, face, 
or neck (diagnostic code 7800); scars (diagnostic codes 7801, 
7802, 7803, 7804, or 7805); or dermatitis (7806); dependent 
on the dominant disability.  

Under the revised criteria for Diagnostic Code 7800, a 10 
percent evaluation is warranted for scars of the head, face , 
and neck when there is one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  A 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are: a scar 5 or more inches 
(13 or more cm) in length, scar at least one-quarter inch 
(0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.  

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805, as 
other scars are to be rated on the limitation of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under Diagnostic Code 7806, a 10 percent rating is warranted 
for dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Here, the medical evidence reflects a report of September 
2002 VA examination in which the examiner noted a 3cm flat, 
non disfiguring keloid on the chin.  The veteran was also 
noted to have scattered and erythematous, firm, skin-colored 
papules.  The diagnosis was mild pseudofolliculitis barbae.  
A March 2005 Northwestern Memorial Hospital Procedure Report, 
noted that the veteran had undergone a surgery to drain a 
posterior cervical deep abscess.  

Reports of July 2005 and August 2005 VA dermatological 
examinations reflect the veteran's complaints of considerable 
itching and discomfort and the development of new lesions.  
These lesions reportedly became inflamed and erythematous.  
The veteran's posterior scalp exhibited a large fibrotic 
plaque (raised) with scarring alopecia measuring 17.5cm by 
8.5cm extending over the posterior occipital scalp.  The 
veteran's face exhibited a left lower mandible 
hyperpigmented, raised, shiny, fibrotic scar measuring 5.5cm 
by 0.7cm (3.85 square centimeters).  There was also a large 
papule .6cm at the superior edge.  Lateral to the large 
papule, there was noted a flatter 2cm by 2.8cm (5.6 square 
centimeters) fibrotic slightly raised, shiny, non-ulcerated 
patch with alopecia.  The examiner noted that there was no 
ulceration, tenderness of the lesions, limitation of 
movement, or tissue loss under the lesions.  Under the chin 
area was noted an area of decreased hair density with 
multiple fibrotic follicular papules.  

The examiner further commented that the onset and course of 
the veteran's skin condition was intermittent and non 
worsening.  The veteran was noted as not using 
immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  
There was no limitation of function or limitation of motion 
due to scarring, nor was there reported  systemic symptoms, 
or was any scar adherent to underlying tissue.  The examiner 
noted that the extent of the entire body affected was less 
than 5 percent, and the percent of exposed areas affected was 
less than 5 percent.  The examiner's diagnosis was moderate 
pseudofolliculitis barbae and acne keloidalis nuchae with 
resultant keloid formation of head and scalp, not disfiguring 
or exceptionally repugnant.  The veteran was noted as not 
reporting to have photos taken.  

In this case, while the veteran's pseudofolliculitis barbae 
has been reported as being mild and/or moderate in severity, 
there are residual symptoms of keloid scarring associated 
with the service-connected skin disability.  While the 
examiner in August 2005 reported that the veteran's keloid 
scarring was not disfiguring, the Board finds that both the 
veteran's left lower mandible scar and fibrotic plaque with 
keloid scarring demonstrate characteristics of disfigurement 
under VA regulations.  The left lower mandible scar is noted 
as raised (surface contour of the scar is elevated on 
palpation) and to be .7cm in width (greater than .6cm in 
width).  Therefore, the left lower mandible scar demonstrates 
two characteristics of disfigurement.  Likewise, the Board 
finds the plaque of the veteran's scalp (head) which has been 
associated with keloid formation, is noted as being 17.5cm in 
length (greater than 13cm long), 8.5cm in width, raised, and 
also demonstrates abnormal skin texture in an area greater 
than 39.5 square centimeters (17.5cm by 8.5cm = 148.75 sq. 
cm.).  Therefore, the scalp plaque with keloid scarring 
demonstrates four characteristics of disfigurement.  

As the medical evidence demonstrates the veteran's most 
severe scarring demonstrates four characteristics of 
disfigurement associated with the scalp (head), a higher 
rating to 50 percent is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).   The medical evidence does not 
otherwise demonstrate that a higher rating is allowable under 
diagnostic code 7800.  None of the keloid scarring of the 
head, face, or neck has demonstrated six or more 
characteristics of disfigurement, nor is any of the scarring 
manifested by visible or palpable tissue loss and gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips).  

The Board also finds that no higher evaluation is warranted 
under any other diagnostic code.  The medical evidence does 
not demonstrate that the veteran's service-connected 
pseudofolliculitis barbae affects more than 40 percent of the 
entire body or more than 40 percent of exposed areas, nor is 
systemic therapy (as compared to intralesional injections) 
such as corticosteroids or other immunosuppressive drugs 
required.  Thus, a rating to 60 percent under diagnostic code 
7806 is not warranted.  Furthermore, there is no functional 
loss due to the veteran's pseudofolliculitis barbae and/or 
its associated keloid scarring.   

As such, in light of the veteran's overall complaints, the 
clinical findings of record which reflect that the veteran's 
keloid scarring has been associated both with his 
pseudofolliculitis barbae and his acne nuchae, and that a 
raised plaque of the scalp with keloid scarring demonstrates 
four of the characteristics of disfigurement, the Board finds 
the veteran's service-connected disability warrants an 
increased rating to 50 percent under diagnostic code 7800.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805, 7806 (2005).  

C. Extra-Schedular Consideration

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (discussed in the November 2000 
SOC).  Here, there is an absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in each assigned evaluation), or frequent periods of 
hospitalization, or evidence that a particular disability 
otherwise has rendered impractical the application of the 
regular schedular standards the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

It bears emphasis that the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Given the lack of evidence showing unusual disability with 
respect to the service-connected pseudofolliculitis barbae 
that is not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

On the basis of revised rating criteria, a 50 percent rating 
for pseudofolliculitis barbae is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


